Title: To Thomas Jefferson from William Findley, 5 March 1801
From: Findley, William
To: Jefferson, Thomas



Sir
Greencastle March 5th 1801

After the freedom I have used in writing to you under cover to Mr Gregg a few days Since, the present attempt might Justly require an apology. The confidence I have of your good nature and of your favourable opinion of my intentions, is however the only apollogy I shall make free to offer
Since the State Legislature adjourned I have travailed through several of the most oppulent Counties of pennsylvania and conversed with a Number of the best Informed, Influential and stedfast republican characters and all of them are not only convinced of the Necessity of a thorough change in the postoffice department, but also in all the offices of the internal revenue. They all agree with me in opinion that the opposition to the Excise Law chiefly if not solely originated from the contempt in which the character of the persons appointed to fill these offices has always been held and from their indiscretion in office. For the truth of this were it necessary to make an appeal, I might appeal to Mr Ross of the Senate. He applied to me when he came into Senate to assist in procuring a general change. I declined the proposal untill we had time to know and procure more suitable characters, before that could be  done an insurrection was Artfully promoted, when the opposition ceased the president thought it improper to change the officers who had been insulted untill they would for a time enjoy their offices in quietness
It was a Serious misfortune that the prejudices against the Excise Law detered good Men from soliciting or even accepting of appointments under it and encouraged the most obnoxious and improper Characters to push themselves into office. That no change should have been urged during the late Administration is easeily accounted for. The expectation of a Revision now however is general and I believe necessary. The great risk is of not supplying vacancys with persons Sufficiently capable and respectable. On this head my experience has made me perhaps too anxious.
The most respectable citizens are now however willing to accept of Such offices and Solicitous to obtain them,
probably at present it is necessary to mention or think of a person to fill the highest place under the Excise Laws. There is no difference of opinion among any sensible Man of any party with whom I have ever conversed with respect to the unfitness and I might add unworthiness of Mr Miller for that trust. perhaps there may however be many Applicants for the place and those may be all good Men and yet not equally fit for the duties of that office.
proposing a proper Candidate is a delicate thing and the attempt perhaps too assuming, but in doing it probably my long and extensive acquaintance in this state may be admitted as an Excuse. Genl. Wm. Irwine of Carlisle is believed by all with whom I have conversed on the Subject to be a proper character for the office of Supervisor: his temperance and integrity are examplery. He having been long considered by a large proportion of the Citizens as a Suitable Candidate for the government would certainly present him in a respectable point of view for this office. I can assure you Sir, that it was the difference of Opinion or perhaps the difference of interests between him and Mr P. Muhlenberg a Citizen of great respectability that made way for the Election of Govr Mc.Kean. Genl Irwins turn of mind and habits of Life seem to quallify him for the office and his very extensive Aquaintance through the whole State aquired by the prominent public trusts which he has discharged with unimpeached fidelity will render his appointment popular, and his having become obnoxious to a Certain Class of Citizens on the account of his Republican principles and his perservering endeavors to promote the Election of an Anti-Anglo president Merits some Consideration.  Untill the first officer in this department be determined it is not necessary to Mention Candidates for the Subordinate offices. private business and visiting friends having took me of my usual rout to my family and enlarged my opportunity of information I have made free to write this in haste and not without Confession: I am with the most unfeigned esteem and the most Sincere wishes for your personal and official prosperity,
Your most obedient and very humble servt,

Wm Findley

